Citation Nr: 1402543	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-36 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.  

2.  Entitlement to service connection for a left ankle disorder.  

3.  Entitlement to service connection for left chest numbness (radicular groups paralysis).  

4.  Entitlement to service connection for left ear numbness (7th cranial nerve paralysis).  

5.  Entitlement to an initial compensable disability evaluation for a residual facial scar, with numbness of the left side of the face.  

6.  Entitlement to an initial compensable disability evaluation for a residual chest scar.  

7.  Entitlement to an initial compensable disability evaluation for a residual left arm scar.  

8.  Entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  

The Veteran served on active duty from February 1976 to February 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a Board hearing via video conference in November 2013.  At the hearing, he waived initial agency of original jurisdiction (AOJ) consideration of additional evidence being submitted.  A transcript of the hearing is of record.  

Additional evidence was received at the Board in December 2013.  The Veteran waived initial AOJ consideration of the evidence.  

The issues of entitlement to service connection for a right ankle disorder, a left ankle disorder, left chest numbness, left ear numbness, along with the claims for an initial compensable disability evaluation for a residual facial scar, a residual chest scar, and a residual left arm scar being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal with respect to the issue of entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2013).  Additionally, an appeal may be withdrawn on the record at a hearing or in writing.  38 C.F.R. § 20.204(b)(1) (2013).  The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2002).  At the hearing in November 2013, prior to the promulgation of a decision, the Veteran requested that the issue of entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities be withdrawn.  Therefore, there remain no allegation of errors of fact or law for appellate consideration, and as such, it is dismissed.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).


ORDER

The appeal as to the issue of entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities is dismissed.


REMAND

With respect to the issues of service connection for disability of the right and left ankle, in his July 2008 claim, the Veteran noted onset of a bilateral ankle condition in February 1978.  At the Board hearing in November 2013, he testified to having injured his left ankle while running to the demolition range during combat training in 1976.  He added that he was taken to the Naval Regional Medical Center where a walking cast was applied, and returned to training with the cast on his left ankle.  

Although an October 2013 statement from a VA podiatrist is to the effect that the Veteran's peroneal tendon pathology with a tear and/or ankle arthritis requiring surgery was most likely caused by or a result of service, noting a history of a lateral ankle sprain during service, a known cause of peroneal tendinopathy and ankle arthritis, the physician did not specify to which ankle the opinion pertains or address the negative service treatment records and relevant post service evidence.  

Service treatment records reflect a sprain to the right ankle, not the left, in June 1976, and in August 1976, x-ray examination of the right ankle was noted to be normal.  There was no reference to the left ankle.  Complaints of blisters on both ankles in June 1977 were attributed to pressure sores due to new boots.  

The Board finds the October 2013 opinion to be inadequate for a determination and the Veteran must be provided with a VA examination with respect to the right and left ankle disabilities.  

In addition, the Veteran's personnel records (201 file) have not been associated with the claim file and, because he asserts that he was wearing and cast and unable to run during training, these records may shed some light on the Veteran's claims.  Upon remand, VA must attempt to obtain these records.  

With respect to the increased rating claims for service-connected scars of the face, chest, and left arm, the Veteran was afforded a VA scar examination in January 2009.  The report of examination notes that the facial scar starts behind the ear and runs diagonally to just below the left side of his mouth, and is both "four inches in length," and "approximately 6 inches in left [sic] and 1/16-inch wide."  Although the report of examination notes that all of the service-connected scars were stable, not painful, and did not adhere to underlying tissue, the Veteran testified that the scars are painful and unstable, elevated or depressed, and result in numbness in the neck, ear, and face area.  In a March 2013 statement in support of the claim, the Veteran noted that the scar around his left ear "drains."  

The increased rating claims for the service-connected scarring and associated chest and ear numbness must be remanded to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected facial scar with numbness, chest scar, and left arm scar.  

In addition, a response to the RO's August 2013 Personnel Information Exchange System (PIES) request for the Veteran's inpatient records at the Naval Regional Medical Center at Camp Lejeune, North Carolina, from June 1976 to July 1976, is not associated with the claim file.  If no response has been received, the RO must submit another PIES request for the records.  

A response to the RO's August 2013 request to the Naval Criminal Investigative Service for investigative reports relating to the incident in which the Veteran asserts he was cut with a box cutter is not associated with the claim file.  In view of the Veteran's assertions of having injured or reinjured his left ankle during the incident, any response must be associated with the claim file.  If no response has been received, the RO must submit another request for the records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's 201 personnel file and associate it with the claim file.  Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  

2.  Associate any response to the RO's August 2013 PIES request for inpatient records with the claim file.  If no response has been received, submit another PIES request for the records.  Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  

3.  Associate any response to the RO's August 2013 request to the Naval Criminal Investigative Service for investigative reports relating to a personal assault with the claim file.  If no response has been received, submit another request for the records.  Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  

3.  Schedule the Veteran for a VA ankle examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in the electronic record must be reviewed by the examiner.  If the examiner does not have access to the electronic record, any relevant treatment records contained in the electronic record must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not that any diagnosed right or left ankle disabilities, to include arthritis, are related to service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for a VA scar examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.  

The examiner is to address the nature and severity of the service-connected residual facial scar, chest scar, and left arm scar, to include any associated neurologic impairment manifested by numbness about the left ear, left arm chest.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


